Appeal from a judgment of the Supreme Court (Teresi, J.), entered March 22, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant CPLR article 78, to review a determination of the State Board of Parole denying petitioner’s request for parole.
Petitioner has reappeared before the State Board of Parole since the parole release hearing giving rise to this appeal and his request for release on parole has again been denied. Consequently, the instant appeal is now moot and must be dismissed. Nevertheless, were we to consider the merits, we would find that the determination denying petitioner release on parole at the prior hearing is not arbitrary or capricious and is supported by substantial evidence in the record.
*627Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.